Citation Nr: 1219533	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-30 743	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome, prior to August 25, 2008.

2.  Entitlement to a rating in excess of 40 percent for right carpal tunnel syndrome, from August 25, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.

The Veteran's claim was previously before the Board and remanded in December 2010, at which time the Veteran's right carpal tunnel syndrome was rated 10 percent disabled during the entire appeal period.  Following development, a rating decision was issued in January 2012 that awarded a disability rating of 40 percent for right carpal tunnel syndrome from August 25, 2008.  The claims for increased ratings, both before and after the increase, are properly before the Board at this time.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1973 to October 1993.

2.	On May 2, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


